Title: From Alexander Hamilton to Nathaniel Appleton, 18 March 1791
From: Hamilton, Alexander
To: Appleton, Nathaniel


Treasury DepartmentMarch 18th. 1791.
Sir
Your Letter of the second Instant is before me. I trust mine of the 5th. will have duly reached you and I doubt not you will have paid an exact attention to its contents.
Lest other resources might fail of placing in time in your hands the requisite funds for payment of the ensuing Quarters interest I have obtained a Credit with the Bank of Massachusetts for any sum you may want not exceeding Fifty-thousand dollars.
But as it is desireable to avoid incurring a charge of Interest to the United States, unless it be indispensable to preserve punctuality, which is a primary consideration, you will before you make application to the Bank examine the State of your means, and if they are found sufficient you will forbear to make it, or if a deficiency appear you will confine your application within the limits of that deficiency. Towards this examination you will obtain information of the Bank of Massachusetts of the sum in their possession on account of the United States, arising from remittances from the Collectors of the Customs and you will know from the Collector of Boston, (whom you will do well to consult as to the necessity of having recourse to the aid of the bank) what sums can be certainly depended upon from him to the close of this month and early in the ensuing. I mention early in the ensuing; because some little delay in paying the dividends will be unavoidable, and it is to be expected that a part of the Creditors may not come immediately forward to claim their Interest. So that the Custom House Receipts within the first ten or fifteen days of April may probably be reckoned upon.
But while I give this intimation I would have nothing put to the hazard, as it concerns strict punctuality in the payment of the Interest. To this, other considerations must yield. I am nevertheless in great expectation, that the extra aid of the bank will not be wanted.
The bank is authorized to pay to you any sum, they may have received on account of the United States, to the end of the Month and such further sum as you may require not exceeding One hundred thousand dollars. The Collector of Boston is also authorized to pay to you any Sums, which shall have been received by him up to the 15th. of April next.
But you will of course understand that you are not to draw into your hands from any of the resources put within your reach any greater sum than is necessary to satisfy the ensuing quarters interest and to enable you to comply with what is mentioned below.
You will lose no time in ascertaining and giving notice to the bank whether you will stand in need of aid from that institution and to what extent. And you will without delay advise me of all the steps you have taken including a statement of your receipts and from what sources. You are to give duplicate Receipts for whatever sums you may receive either from the bank of Massachusetts or from the Collector of Boston.
I have authorized William Gardner commissioner of Loans for New Hampshire to draw upon you for any sum he may want not exceeding ten thousand dollars; to do which he is at Liberty either to direct to you some Treasurers bills which have been remitted to him or to draw himself. These drafts whether of the one kind or of the other you will accordingly satisfy; and you will take this sum into your calculations; though I do not expect you will be called upon for any part of it.
I am sir,   your obt. servant
Alexander Hamilton
Nathl. Appleton Esqr.commr. of LoansMassachusetts.
